Exhibit 10.12


F O R M O F P E R F O R M A N C E – B A S E D


R E S T R I C T E D S T O C K A W A R D C E R T I F I C A T E


Non-transferable
G R A N T T O


____________________
(“Grantee”)


by CatchMark Timber Trust, Inc. (the “Company”) of shares of its Class A common
stock, $0.01 par value (the “Shares”) pursuant to and subject to the provisions
of the CatchMark Timber Trust, Inc. 2017 Incentive Plan (the “Plan”) and to the
terms and conditions set forth in this award certificate (this “Certificate”).


The number of Shares subject to this award is _____ (the “Target Award”).
Depending on the Company’s level of attainment of specified performance goals,
Grantee may earn 0% to 100% of the Target Award, in accordance with the
performance metrics described on Exhibit A hereto and the terms of this
Certificate.


By accepting the Shares, Grantee shall be deemed to have agreed to the terms and
conditions set forth in this Certificate and the Plan. Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Plan. In addition, certain terms are defined in Section 14 hereof and
Exhibit A hereto.


IN WITNESS WHEREOF, CatchMark Timber Trust, Inc., acting by and through its duly
authorized officers, has caused this Certificate to be duly executed.




CATCHMARK TIMBER TRUST, INC.




By:                  
Its:








Grant Date: _____________, __________











--------------------------------------------------------------------------------


Exhibit 10.12




TERMS AND CONDITIONS
1. Restrictions. The Shares are subject to each of the following restrictions.
“Restricted Shares” mean those Shares that are subject to the restrictions
imposed hereunder which restrictions have not then expired or terminated.
Restricted Shares may not be sold, transferred, exchanged, assigned, pledged,
hypothecated or otherwise encumbered to or in favor of any party, or be
subjected to any lien, obligation or liability of Grantee to any other party. If
Grantee’s employment with the Company is terminated for any reason other than as
set forth in subsections (d) and (e) of Section 3 hereof, then Grantee shall
forfeit all of Grantee’s right, title and interest in and to the Restricted
Shares as of the date of termination, and such Restricted Shares shall revert to
the Company immediately following the event of forfeiture. The restrictions
imposed under this Section 1 shall apply to all Shares or other securities
issued with respect to Restricted Shares hereunder in connection with any
merger, reorganization, consolidation, recapitalization, stock dividend or other
change in corporate structure affecting the Shares.
2. Shares Earned. The Restricted Shares will be earned in whole, in part, or not
at all, as provided on Exhibit A attached hereto. Any Restricted Shares that
fail to be earned in accordance with Exhibit A attached hereto will be forfeited
and reconveyed to the Company on the Determination Date without further
consideration or any act or action by Grantee.
3. Vesting and Termination of Restrictions. Restricted Shares shall vest (become
non-forfeitable) and the restrictions imposed under Section 1 will expire on the
earliest to occur of the following (the period prior to such expiration being
referred to herein as the “Restricted Period”):
(a)
as to 50% of the Earned Award on the Determination Date, provided Grantee has
continued in the employment of the Company or any of its Affiliates through such
date;

(b)
as to 50% of the Earned Award on the first anniversary of the Determination
Date, provided Grantee has continued in the employment of the Company or any of
its Affiliates through such date;

(c)
as to 100% of the Earned Award on the occurrence of a Change in Control,
provided Grantee has continued in the employment of the Company or any of its
Affiliates through the CIC Date;

(d)
as to 100% of the Earned Award on the termination of Grantee’s employment by
reason of a Qualifying Termination occurring on or after the Determination Date;
and

(e)
as to a pro rata portion of the Earned Award on the Determination Date in the
event of a termination of Grantee’s employment by reason of a Qualifying
Termination occurring prior to the Determination Date (with such pro rata
portion determined by multiplying the Earned Award by a fraction, the numerator
of which shall be the number of months elapsed in the Performance Period prior
to the Qualifying Termination, and the denominator shall be 36).

4. Delivery of Shares. The Shares will be registered in the name of Grantee as
of the Grant Date and may be held by the Company during the Restricted Period in
certificated or uncertificated form. Any certificate for the Restricted Shares
issued during the Restricted Period shall bear a legend in substantially the
following form (in addition to any legend required under applicable state
securities laws): “This certificate and the shares of stock represented hereby
are subject to the terms and conditions (including forfeiture and restrictions
against transfer) contained in a Restricted Stock Award Certificate between the
registered owner of the shares represented hereby and CatchMark Timber Trust,
Inc. Release from such terms and conditions shall be made only in accordance
with the provisions of such Certificate, copies of which are on file in the
offices of CatchMark Timber Trust, Inc.” Stock certificates for the Shares,
without the first above legend, shall be delivered to Grantee or Grantee’s
designee upon request of Grantee after the expiration of the Restricted Period,
but delivery may be postponed for such period as may be required for the Company
with reasonable diligence to comply, if deemed advisable by the Company, with
registration requirements under the 1933 Act, listing requirements under the
rules of any Exchange, and requirements under any other law or regulation
applicable to the issuance or transfer of the Shares.


2



--------------------------------------------------------------------------------

Exhibit 10.12




5. Voting Rights. Grantee, as beneficial owner of the Shares, shall have full
voting rights with respect to the Shares during and after the Restricted Period.
6. Dividend Rights. Grantee shall accrue cash and non-cash dividends, if any,
paid with respect to the Restricted Shares, but the payment of such dividends
shall be deferred and held (without interest) by the Company for the account of
Grantee until the expiration of the Restricted Period. During the Restricted
Period, such dividends shall be subject to the same vesting restrictions imposed
under Section 1 as the Restricted Shares to which they relate. Accrued dividends
deferred and held pursuant to the foregoing provision shall be paid by the
Company to the Grantee promptly upon the expiration of the Restricted Period
(and in any event within thirty (30) days of the date of such expiration).
7. Payment of Taxes. Upon issuance of the Shares hereunder, Grantee may make an
election to be taxed upon such award under Section 83(b) of the Code (an “83(b)
Election”). To effect such 83(b) Election, Grantee may file an appropriate
election with Internal Revenue Service within 30 days after award of the Shares
and otherwise in accordance with applicable Treasury Regulations. The Company or
an employing Affiliate has the authority and the right to deduct or withhold, or
require Grantee to remit to the Company, an amount sufficient to satisfy
federal, state, and local taxes (including Grantee’s FICA obligation) required
by law to be withheld with respect to any taxable event arising as a result of
the grant or vesting of the Shares. If Grantee does not make an 83(b) election,
and to the extent not prohibited by applicable laws or regulations, the
withholding requirement may be satisfied, in whole or in part, by withholding
from the award Shares having a Fair Market Value on the date of withholding
equal to the amount required to be withheld for tax purposes, all in accordance
with such procedures as the Secretary establishes. If Grantee makes an 83(b)
election, and to the extent not prohibited by applicable laws or regulations,
the withholding requirement may be satisfied, in whole or in part, by deducting
any such taxes from any payment of any kind otherwise due to Grantee. The
obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company, and, where applicable, its Affiliates
will, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to Grantee.
8. No Right of Continued Service. Nothing in this Certificate shall interfere
with or limit in any way the right of the Company or any Affiliate to terminate
Grantee’s service at any time, nor confer upon Grantee any right to continue in
the employ of the Company or any Affiliate.
9. Severability. If any one or more of the provisions contained in this
Certificate are invalid, illegal or unenforceable, the other provisions of this
Certificate will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.
10. Clawback. The Shares shall be subject to any compensation recoupment policy
of the Company that is applicable by its terms to Grantee and to awards of this
type.
11. Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Certificate and this Certificate shall be governed by and
construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Certificate, the provisions of the Plan shall be controlling and determinative.
12. Successors. This Certificate shall be binding upon any successor of the
Company, in accordance with the terms of this Certificate and the Plan.
13. Notice. Notices and communications under this Certificate must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to CatchMark Timber Trust, Inc., 5 Concourse Parkway, Suite 2325,
Atlanta, GA 30328: Attn: Secretary, or any other address designated by the
Company in a written notice to Grantee. Notices to Grantee will be directed to
the address of Grantee then currently on file with the Company, or at any other
address given by Grantee in a written notice to the Company.


3



--------------------------------------------------------------------------------

Exhibit 10.12




14. Definitions. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Plan. In addition, and
notwithstanding any contrary definition in the Plan, for purposes of this
Agreement:
(a)
“[___________] Peer Group” is defined on Exhibit A hereto.

(b)
“[___________] Peer Group Performance Factor” is defined on Exhibit A hereto.

(c)
“[___________] Peer Group Median TSR” is defined on Exhibit A hereto.

(d)
“CIC Date” means the effective date of a Change in Control.

(e)
“[___________] Peer Group” is defined on Exhibit A hereto.

(f)
“[___________] Peer Group Performance Factor” is defined on Exhibit A hereto.

(g)
“[___________] Peer Group Median TSR” is defined on Exhibit A hereto.

(h)
“Determination Date” means the date of the Committee’s certification of
achievement of the Performance Objective, determination of the Performance
Factors and approval of the Earned Award, which shall be any date between
January 1, _______ and March 15, _______ or, if earlier, the CIC Date.

(i)
“Earned Award” means the sum of (i) (the Target Award multiplied by ____
multiplied by the [_____________________] Peer Group Performance Factor) and
(ii) the Target Award multiplied by ____ multiplied by the
[_____________________] Peer Group Performance Factor) (rounded down to the
nearest whole share), as determined by the Committee on the Determination Date.

(a)
[“Employment Agreement” means Grantee’s Employment Agreement with the Company,
dated as of October 30, 2013.]

[“Good Reason” means any of the following, without Grantee’s written consent:
(i) a material diminution in Grantee’s base salary; (ii) a material diminution
in Grantee’s authority, duties, or responsibilities; or (iii) the relocation of
the Company’s principal office to a location that is more than fifty (50) miles
from the location of the Company’s principal office on the Grant Date.]
(j)
“Grant Date” means ____________, _________.

(k)
“Performance Factor” means the “[_____________________] Peer Group Performance
Factor” is defined on Exhibit A hereto.

(l)
Peer Group Performance Factor and the “[_____________________] Peer Group” is
defined on Exhibit A hereto.

(m)
“Performance Objectives” are the performance objectives described on Exhibit A
hereto, that must be achieved in order for any Shares to be earned by Grantee
pursuant to this Agreement.

(n)
“Performance Period” means the period beginning January 1, _____ and ending on
the earlier of the CIC Date or December 31, ______.

(o)
“Qualifying Termination” means Grantee’s termination of employment (i) by reason
of Grantee’s death or Disability, (ii) by the Company without Cause [(as defined
in the Employment Agreement)] or (iii) by Grantee for Good Reason [(as defined
in the Employment Agreement)].

(p)
“Target Award” means the number of Shares granted pursuant to this Agreement, as
indicated on the cover page hereof.

(q)
“Total Shareholder Return” or “TSR” with respect to a corporation means (i)
increase in stock price over a designated period plus reinvested dividends,
divided by (ii) stock price at the beginning of the period. TSR for the Company
and for each company in the [______________] Peer Group and the
[_______________] Peer Group shall be calculated using the closing stock price
on the first day of



4



--------------------------------------------------------------------------------

Exhibit 10.12




the Performance Period and the average closing stock price over the twenty (20)
trading days that includes and immediately precedes the last day of the
Performance Period.


5

